DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig 7B and 8B are unclear and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11122440. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, ‘440 discloses the claimed limitations in claims 1, 4, and 9.
For claim 2, ‘440 discloses the claimed limitations in claims 4 and 9.
For claim 3, ‘440 discloses the claimed limitations in claims 1, 4, and 9.
For claim 4, ‘440 discloses the claimed limitations in claim 2.
For claim 5, ‘440 discloses the claimed limitations in claims 1, 4, and 9.
For claim 6, ‘440 discloses the claimed limitations in claims 1, 4, 9, and 10.
For claim 7, ‘440 discloses the claimed limitations in claims 1, 4, and 9.
For claim 8, ‘440 discloses the claimed limitations in claims 1, 4, 5, 9, and 10.
For claim 9, ‘440 discloses the claimed limitations in claims 1, 4, 9, and 10.
For claim 10, ‘440 discloses the claimed limitations in claims 16, 4, and 9.
For claim 11, ‘440 discloses the claimed limitations in claims 1, 4, and 9.
For claim 12, ‘440 discloses the claimed limitations in claims 1, 4, and 9.
For claim 13, ‘440 discloses the claimed limitations in claim 2.
For claim 14, ‘440 discloses the claimed limitations in claims 1, 4, and 9.
For claim 15, ‘440 discloses the claimed limitations in claims 1, 4, 9, and 10.
For claim 16, ‘440 discloses the claimed limitations in claims 1, 4, 9, and 10.
For claim 17, ‘440 discloses the claimed limitations in claims 1, 4, 5, 9, and 10.
For claim 18, ‘440 discloses the claimed limitations in claims 1, 4, 5, 9, and 10.
For claim 19, ‘440 discloses the claimed limitations in claims 11, 1, 4, 5, 9, and 10.
For claim 20, ‘440 discloses the claimed limitations in claims 11, 1, 4, 5, 9, and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al (US 2019/0394678) in view of Furuichi (US 2018/0054740).
For claims 1, 10, and 19, Syed discloses (paragraphs 159-162 processor and CRM) assigning a set of operational parameters for a first access point (paragraph 47 Access point/base station) of a first service provider of a first CBRS network (paragraphs 47 and 97 CBRS network), wherein the set of operational parameters define operational constraints for the access point and its associated user equipment within the CBRS network (paragraphs 47 and 97 maximum power); detecting interference between the access point, user equipment and other nearby devices within the CBRS network (paragraphs 47 and 97 detecting interference and using this to change the power of devices under control of the access point); revising the set of operational parameters for the access point, wherein a revised set of operational parameters satisfies the operational constraints defined by the initially assigned set of operational parameters (paragraphs 47 and 97 detecting interference and using this to change the power of devices under control of the access point while also keeping within a maximum allowed EIRP); and identifying whether the interference at the access point has decreased subsequent to implementation of the revised set of operational parameters at the access point (paragraphs 47 and 97 detecting interference and using this to change the power of devices under control of the access point while also keeping within a maximum allowed EIRP, this action will repeat and identify the interference).
Syed does not explicitly state the detected interference pertains to interference between the first access point and a device associated with a second CBRS network of a second service provider.
However, Furuichi discloses a CBRS (paragraph 77) detecting a max EIRP, between enterprises (paragraphs 118-121, 136-141, 180, 217, and 224).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Syed to use the detected interference pertains to interference between the first access point and a device associated with a second CBRS network of a second service provider taught by Furuichi.  The rationale to combine would be to use a known technique in a similar device, to allow for coexistence with an external network (Furuichi paragraph 217), for office building efficiency (Furuichi paragraph 217), to increase node cooperation (Furuichi paragraph 6), and design choice.
For claims 2 and 11, Furuichi discloses the device associated with the second CBRS network is a second access point for providing access to the second CBRS network (paragraphs 118-121, 136-141, 180, 217, and 224).
For claims 3 and 12, Furuichi discloses the device associated with the second CBRS network is a device accessing network services of the second CBRS network through a second access point of the second CBRS network (paragraphs 118-121, 136-141, 180, 217, and 224).
For claims 4 and 13, Syed discloses the set of operational parameters include a specific CBRS channel for use by the first access point in providing network service access (paragraphs 12, 47, and 97 frequency and spectrum allocation) and a maximum effective isotropic radiated power (EIRP) that the access point can use for the CBRS channel (paragraphs 47 and 97 EIRP).
Furuichi discloses the set of operational parameters include a specific CBRS channel for use by the first access point in providing network service access (paragraphs 12, 47, and 97 frequency and spectrum allocation) and a maximum effective isotropic radiated power (EIRP) that the access point can use for the CBRS channel (paragraphs 118-121, 136-141, 180, 217, and 224).
For claims 5, 14, and 20, Furuichi discloses the first CBRS network is associated with a first enterprise and the second CBRS network is associated with a second enterprise (paragraphs 118-121, 136-141, 180, 217, and 224).
For claims 6 and 15, Furuichi discloses the operational constraints are defined based on information provided by both the first service provider and the second service provider (paragraphs 118-121, 136-141, 180, 217, and 224).
For claims 7 and 16, Furuichi discloses the information includes information regarding network access provided by two different enterprises associated with one of the first CBRS network and the second CBRS network (paragraphs 118-121, 136-141, 180, 217, and 224).
For claims 8 and 17, Furuichi discloses the information regarding network access includes locations of user equipment of the two different enterprises (paragraphs 118-121, 136-141, 180, 217, and 224 location).
For claims 9 and 18, Furuichi discloses the information regarding network access is exchanged between the first service provider and the second service provider and the first service provider is configured to define the operational constraints for the first access point based on the information regarding network access (paragraphs 118-121, 136-141, 180, 217, and 224)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hou et al (US 2021/0306885) discloses second CBR measurement for resource pool overlaps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678.  The examiner can normally be reached on 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463